DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 06/14/2021. Claims 1-20 are pending in the Application.   
 
Continuity/ priority information
 The present Application 17347570, filed 06/14/2021 is a continuation of 16215267, filed 12/10/2018, now U.S. Patent No. 11,037,637.  

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,037,637. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims of the instant Application are broader in scope than the Claims recited in the U.S. Patent No. 11,037,637, and thus anticipate the Claims of the instant Application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of bviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).“ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
TABLE: Independent Claims limitations comparison 
Claims Instant Application 17347570
Claims U.S. Patent No. 11,037,637
1. A system comprising:
 a memory component; and a processing device, operatively coupled with the memory component, to perform operations comprising: 














determining that a bit error rate (BER) condition corresponding to a read operation to read a unit of data in a memory component satisfies a threshold criterion; 

determining a write-to-read (W2R) delay for the read operation, wherein the W2R delay comprises a difference between a time of the read operation and a write timestamp indicating when the unit of data was written to the memory component; 
 
determining whether the W2R delay is within a W2R delay range corresponding to an initial read voltage level used by the read operation to read the unit of data; and 



initiating a defect detection operation responsive to the W2R delay being within the W2R delay range, the defect detection operation to detect time-varying defects in the memory component.

1. (Currently Amended) A system comprising: 
a memory component; and a processing device, operatively coupled with the memory component, to: 
perform, at a current time, a read operation to read a unit of data comprising data and a write timestamp indicating when the unit of data was written to the memory component; 
determine whether an error recovery flow (ERF) condition is detected, wherein the ERF condition is detected responsive to an ERF being performed to recover the unit of data responsive to one or more errors being detected in the read operation; 

determine whether a bit error rate (BER) condition is detected, wherein the BER condition is detected responsive to a BER, corresponding to the read operation, satisfying a threshold criterion;
 
determine a write-to-read (W2R) delay for the read operation, wherein the W2R delay comprises a difference between the current time of the read operation and the write timestamp indicating when the unit of data was written to the memory component; 

responsive to at least one of the ERF condition or the BER condition being detected, 
determine whether the W2R delay is within a W2R delay range corresponding to an initial read voltage level used by the read operation to read the unit of data; and 

initiate a defect detection operation responsive to the W2R delay being within the W2R delay range, the defect detection operation to detect time-varying defects in the memory component.
9. A method comprising: 
determining that a bit error rate (BER) condition corresponding to a read operation to read a unit of data in a memory component satisfies a threshold criterion; 










determining a write-to-read (W2R) delay for the read operation, wherein the W2R delay comprises a difference between a time of the read operation and a write timestamp indicating when the unit of data was written to the memory component; 
determining whether the W2R delay is within a W2R delay range corresponding to an initial read voltage level used by the read operation to read the unit of data; and 
initiating a defect detection operation responsive to the W2R delay being within the W2R delay range, the defect detection operation to detect time-varying defects in the memory component.

9. (Currently Amended) A method comprising: 
issuing, at a current time, a read operation with a specified read voltage level to read a unit of data in a memory component; 
determining that the unit of data from the read operation is not successfully decoded because of an error;  
 performing an error recovery flow (ERF) to recover the unit of data, wherein performing the ERF comprises issuing a re-read operation with a different read voltage level than the specified read voltage level; 
determining a write-to-read (W2R) delay for the read operation, wherein the W2R delay comprises a difference between the current time of the read operation and a write timestamp indicating when the unit of data was written to the memory component; 
determining whether the W2R delay is within a W2R delay range corresponding to the specified read voltage level; and 
initiating a defect test routine responsive to the W2R delay being within the W2R delay range, the defect test routine to test for time-varying defects in the memory component.
18. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising: 
determining that a bit error rate (BER) condition corresponding to a read operation to read a unit of data in a memory component satisfies a threshold criterion; 








determining a write-to-read (W2R) delay for the read operation, wherein the W2R delay comprises a difference between a time of the read operation and a write timestamp indicating when the unit of data was written to the memory component; 
determining whether the W2R delay is within a W2R delay range corresponding to an initial read voltage level used by the read operation to read the unit of data; and 
initiating a defect detection operation responsive to the W2R delay being within the W2R delay range, the defect detection operation to detect time-varying defects in the memory component.

15. (Currently Amended) A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: 
issue, at a current time, a read operation with a specified read voltage level to read a unit of data in a memory component; 
determine that the unit of data from the read operation is not successfully decoded because of an error; 
perform an error recovery flow (ERF) to recover the unit of data, wherein performing the ERF comprises issuing a re-read operation with a different read voltage level than the specified read voltage level; 
determine a write-to-read (W2R) delay for the read operation, wherein the W2R delay comprises a difference between the current time of the read operation and a write timestamp indicating when the unit of data was written to the memory component; 
determine whether the W2R delay is within a W2R delay range corresponding to the specified read voltage level; and 
initiate a defect test routine responsive to the W2R delay being within the W2R delay range, the defect test routine to test for time-varying defects in the memory component.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-20 would be allowable upon the filing of a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) that may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02.
The prior art of record fails to anticipate or render obvious, a system and method   as recited among other limitations in the independent Claims 1, 9 and 18, “determining a write-to-read (W2R) delay for the read operation, wherein the W2R delay comprises a difference between a time of the read operation and a write timestamp indicating when the unit of data was written to the memory component; 
determining whether the W2R delay is within a W2R delay range corresponding to an initial read voltage level used by the read operation to read the unit of data; and 
initiating a defect detection operation responsive to the W2R delay being within the W2R delay range, the defect detection operation to detect time-varying defects in the memory component”. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: September 12, 2022
Non-Final Rejection 20220912
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov